Citation Nr: 1234816	
Decision Date: 10/05/12    Archive Date: 10/12/12

DOCKET NO.  06-14 236A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an increased rating for chronic low back strain, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1976 to January 1980.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2005 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Philadelphia, Pennsylvania.  

This matter was previously before the Board in November 2010 when the Board denied the Veteran's claim.  The Veteran appealed the November 2010 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in August 2011, the Court remanded the case to the Board for development consistent with a Joint Motion for Remand (JMR).  In June 2012, the Board remanded the Veteran's claim for further development.  It has now returned to the Board for further appellate consideration. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In its June 2012 remand, the Board directed that the Veteran be scheduled for a VA examination to determine the nature and current level of severity of the Veteran's service-connected chronic low back strain.  The Board finds that the AMC has not substantially complied with the mandates of the June 2012 Board remand.  Where remand orders of the Board are not complied with, the Board errs as matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  Thus, the Board finds that another remand is warranted to have the AMC schedule the Veteran for a VA examination.  


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination to determine the extent of her service-connected chronic low back strain.  The claims folder must be made available to the examiner for review in conjunction with the examination.  The examiner should perform all necessary diagnostic tests, and report all clinical manifestations in detail.  Associate a copy of the examination report with the claims file.

2.  After undertaking any other development deemed appropriate, the RO should readjudicate the rating issue on appeal.  If the benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case and provide the Veteran and her representative with an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration as warranted.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U.R. POWELL  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

